Citation Nr: 1541121	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-33 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to service connection for DJD of the left knee.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to January 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In June 2015, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDING OF FACT

In correspondence received by VA in August 2015, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issues of entitlement to service connection for DJD of the right and left knees.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issues of entitlement to service connection for DJD of the right and left knees.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  C.F.R. § 20.204.

In correspondence dated August 11, 2015, the Veteran's representative submitted a letter to VA stating the following: "Please be advised that the veteran is satisfied with the most recent rating decision and wishes to withdraw any and [sic] appeals that he currently has pending with BVA."  At the time of the August 2015 letter the Veteran had two claims pending with the Board (entitlement to service connection for DJD of the right and left knees).  The appellant has therefore withdrawn his appeals with respect to these matters.  Hence, there remains no allegation of error of fact or law as to such issues for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals with respect to entitlement to service connection for DJD of the right and left knees, and they must be dismissed.


ORDER

The appeal seeking entitlement to service connection for DJD of the right knee is dismissed.

The appeal seeking entitlement to service connection for DJD of the left knee is dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


